
	
		I
		111th CONGRESS
		1st Session
		H. R. 3723
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2009
			Mrs. Halvorson
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to improve the activities
		  carried out under section 7(a) of such Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Credit Expansion and Loan Markets
			 Stabilization Act of 2009.
		2.Small lender
			 outreach programSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end
			 the following:
			
				(34)Small lender
				outreach programThe Administrator shall establish and carry out
				a program to provide support to regional, district, and branch offices of the
				Administration to assist small lenders, who do not participate in the Preferred
				Lenders Program, to participate in the programs under this
				subsection.
				.
		3.Rural lending
			 outreach programSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is
			 further amended by adding at the end the following:
			
				(35)Rural lending
				outreach program
					(A)In
				generalThe Administrator shall establish and carry out a rural
				lending outreach program (hereinafter referred to in this paragraph as the
				program) to provide loans under this subsection in accordance
				with this paragraph.
					(B)Maximum
				participationA loan under the program shall include the maximum
				participation levels by the Administrator permitted for loans made under this
				subsection.
					(C)Maximum loan
				amountThe maximum amount of
				a loan under the program shall be $250,000.
					(D)Use of rural
				lendersThe program shall be carried out through lenders located
				in a rural area (as such term is defined under subsection (m)(11)(C)) or, if a
				small business concern located in a rural area does not have a lender located
				within 30 miles of the principal place of business of such concern, through any
				lender chosen by such concern that provides loans under this subsection.
					(E)Time for
				approvalThe Administrator shall approve or disapprove a loan
				under the program within 36 hours.
					(F)DocumentationThe
				program shall use abbreviated application and documentation
				requirements.
					(G)Credit
				standardsMinimum credit standards, as the Administrator
				considers necessary to limit the rate of default on loans made under the
				program, shall
				apply.
					.
		4.Community Express
			 Program made permanentSection
			 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is
			 further amended by adding at the end the following:
			
				(36)Community
				Express Program
					(A)In
				generalThe Administrator shall carry out a Community Express
				Program to provide loans under this subsection in accordance with this
				paragraph.
					(B)RequirementsFor
				a loan made under the Community Express Program, the following shall
				apply:
						(i)The loan shall be
				in an amount not exceeding $250,000.
						(ii)The loan shall be made to a small business
				concern the majority ownership interest of which is directly held by
				individuals the Administrator determines are, without regard to the geographic
				location of such individuals, women, members of qualified Indian tribes,
				socially or economically disadvantaged individuals, veterans, or members of the
				reserve components of the Armed Forces.
						(iii)The loan shall
				comply with the collateral policy of the Administration.
						(iv)The loan shall
				include terms requiring the lender to provide, at the expense of the lender,
				technical assistance to the borrower through the lender or a third-party
				provider.
						(v)The Administrator
				shall approve or disapprove the loan within 36
				hours.
						.
		5.Increased veteran
			 participation program made permanentSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)), as amended by this Act, is further amended—
			(1)by redesignating
			 the second paragraph (32), as added by section 208 of the Military Reservist
			 and Veteran Small Business Reauthorization and Opportunity Act of 2008 (Public
			 Law 110–186; 122 Stat. 631), as paragraph (33); and
			(2)in paragraph (33),
			 as so redesignated by paragraph (1) of this section—
				(A)by striking
			 pilot program each place it appears and inserting
			 program;
				(B)by striking
			 subparagraphs (C) and (F); and
				(C)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively.
				6.Leasing
			 policySection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended by striking paragraph (28) and inserting the following:
			
				(28)LeasingIf a loan under this subsection is used to
				acquire or construct a facility, the assisted small business concern—
					(A)shall permanently
				occupy and use not less than 50 percent of the space in such facility;
				and
					(B)may, on a temporary or permanent basis,
				lease to others not more than 50 percent of the space in such
				facility.
					.
		7.National lender
			 training programSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is
			 further amended by adding at the end the following:
			
				(37)National lender
				training program
					(A)In
				generalThe Administrator
				shall establish and carry out, through the regional offices of the
				Administration, a lender training program for new and existing lenders under
				this subsection with respect to the lending systems, policies, and procedures
				of the Administration.
					(B)FeesThe
				Administrator shall charge a fee for the program established under subparagraph
				(A) to reduce the cost of such program to zero.
					(C)LimitationThe
				program established under subparagraph (A) may not be carried out by contract
				with a nongovernmental
				entity.
					.
		8.Applications for
			 repurchase of loansSection
			 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is
			 further amended by adding at the end the following:
			
				(38)Applications
				for repurchase of loans
					(A)In
				generalNot later than 45
				days after the date of the receipt of a claim from a lender for proper payment
				of the guaranteed portion of a loan under this subsection due to default, the
				Administrator shall make a final determination with respect to the approval or
				denial of such claim.
					(B)Late
				determinationsIf the Administrator does not make a final
				determination under subparagraph (A) in the time period specified in such
				subparagraph, the claim shall be approved and paid
				promptly.
					.
		9.Alternative size
			 standard
			(a)In
			 generalSection 3(a) of the
			 Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the
			 following:
				
					(5)In addition to any other size standard
				under this subsection, the Administrator shall establish and permit a lender
				making a loan under section 7(a) to use an alternative size standard. The
				alternative size standard shall be based on factors including the maximum
				tangible net worth and average net income of a business
				concern.
					.
			(b)ApplicabilityUntil the Administrator establishes under
			 section 3(a)(5) of the Small Business Act, as added by subsection (a) of this
			 section, an alternative size standard for use by a lender making a loan under
			 section 7(a) of such Act, the alternative size standard in section 121.301(b)
			 of title 13, Code of Federal Regulations, shall apply in such a case.
			10.Pilot program
			 authoritySection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended by striking paragraph (25) and inserting the following:
			
				(25)Limitation on
				conducting pilot projects
					(A)Limitation on
				numberNot more than 10
				percent of the total number of loans guaranteed in any fiscal year under this
				subsection may be awarded as part of a pilot program.
					(B)Dollar
				limitations
						(i)In
				generalWith respect to any
				pilot program under this subsection established on or after the date of the
				enactment of the Small Business Credit Expansion and Loan Markets Stabilization
				Act of 2009, no loan shall be made under such program if such loan would result
				in the total amount of loans made during a fiscal year under all such programs
				to be in excess of 5 percent of the total amount of loans guaranteed in such
				fiscal year under this subsection.
						(ii)Certain
				pre-existing programsWith
				respect to any pilot program under this subsection established before the date
				of the enactment of the Small Business Credit Expansion and Loan Markets
				Stabilization Act of 2009, no loan shall be made under such program if such
				loan would result in the total amount of loans made during a fiscal year under
				all such programs to be in excess of 10 percent of the total amount of loans
				guaranteed in such fiscal year under this subsection.
						(C)Expiration
						(i)In
				generalExcept as provided in clause (iii), the duration of any
				pilot program under this subsection may not exceed 3 years.
						(ii)Designation as
				new programFor purposes of this subparagraph, a pilot program
				shall not be treated as a new pilot program solely on the basis of a
				modification or change in the pilot program, including the change of its
				name.
						(iii)Existing
				programsWith respect to any
				pilot program in existence on the date of the enactment of the Small Business
				Credit Expansion and Loan Markets Stabilization Act of 2009, such program may
				continue in effect for a period not exceeding 3 years after such date without
				regard to the duration of such program before such date.
						(D)Regulations
						(i)In
				generalWith respect to each
				pilot program under this subsection, including each pilot program in existence
				on the date of the enactment of the Small Business Credit Expansion and Loan
				Markets Stabilization Act of 2009, the Administrator shall—
							(I)issue regulations for such program after
				providing notice in the Federal Register and an opportunity for comment;
				and
							(II)ensure that such
				regulations are published in the Code of Federal Regulations.
							(ii)Pilot programs
				established after date of enactmentWith respect to any pilot program
				established after the date of the enactment of the Small Business Credit
				Expansion and Loan Markets Stabilization Act of 2009, such program shall not
				take effect until the requirements under this subparagraph are
				satisfied.
						(E)Repeal of
				authority to waive certain rules
						(i)In
				generalNotwithstanding section 120.3 of title 13, Code of
				Federal Regulations, the Administrator may not from time to time suspend,
				modify, or waive rules for a limited period of time to test new programs or
				ideas with respect to this subsection, unless such suspension, modification, or
				waiver is explicitly authorized by Act of Congress.
						(ii)Existing pilot
				programsNothing under clause
				(i) may be construed to affect a pilot program in existence on the date of the
				enactment of the Small Business Credit Expansion and Loan Markets Stabilization
				Act of 2009.
						(F)Pilot
				programFor purposes of this paragraph, the term pilot
				program means any lending program initiative, project, innovation, or
				other activity not specifically authorized by Act of
				Congress.
					.
		11.Loans to
			 cooperativesSection 7(a) of
			 the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended by adding at the end the following:
			
				(39)CooperativesThe Administration may provide loans under
				this subsection to any cooperative that—
					(A)is not organized
				as a tax exempt entity;
					(B)is engaged in a
				legal business activity;
					(C)obtains financial
				benefits for the cooperative and for the members of such cooperative;
				and
					(D)is eligible under
				applicable size standards of the Administration, including that any business
				entity that is a member of such cooperative is eligible under applicable size
				standards of the
				Administration.
					.
		12.Capital backstop
			 programSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended by adding at the end the following:
			
				(40)Capital
				backstop program
					(A)In
				generalThe Administrator shall establish a process under which a
				small business concern may submit an application to the Administrator for the
				purpose of securing a loan under this subsection. With respect to such
				application, the Administrator shall collect all information necessary to
				determine the creditworthiness and repayment ability of an applicant and shall
				determine if such application meets basic eligibility and credit standards for
				a loan under this subsection.
					(B)Participation of
				lenders
						(i)In
				generalThe Administrator shall establish a process under which
				the Administrator makes available to lenders each loan application submitted
				and determined to meet basic eligibility and credit standards under
				subparagraph (A) for the purpose of such lenders originating, underwriting,
				closing, and servicing the loan for which the applicant applied.
						(ii)EligibilityLenders
				are eligible to receive a loan application described in clause (i) if they
				participate in the programs established under this subsection.
						(iii)Local
				lendersThe Administrator
				shall first make available a loan application described in clause (i) to
				lenders within 100 miles of the principal office of the loan applicant.
						(iv)Preferred
				lendersIf a lender described
				in clause (iii) does not agree to originate, underwrite, close, and service the
				loan applied for within 5 business days of receiving a loan application
				described in clause (i), the Administrator shall subsequently make available
				such loan application to lenders in the Preferred Lenders Program under
				paragraph (2)(C)(ii) of this subsection.
						(v)Authority of
				Administration to lendIf a
				lender described in clauses (iii) or (iv) does not agree to originate,
				underwrite, close, and service the loan applied for within 10 business days of
				receiving a loan application described in clause (i), the Administrator shall
				originate, underwrite, close, and service such loan.
						(C)Asset
				salesThe Administrator shall
				offer to sell loans made by the Administrator under this paragraph. Such sales
				shall be made through the semi-annual public solicitation (in the Federal
				Register and in other media) of offers to purchase. The Administrator may
				contract with vendors for due diligence, asset valuation, and other services
				related to such sales. The Administrator may not sell any loan under this
				subparagraph for less than 90 percent of the net present value of the loan, as
				determined and certified by a qualified third party.
					(D)Loans not
				soldThe Administrator shall
				maintain and service loans made by the Administrator under this paragraph that
				are not sold through the asset sales under this paragraph.
					(E)Effective
				datesThis paragraph shall
				have effect on a date if—
						(i)such date occurs
				during a period that—
							(I)begins on the date
				the Bureau of Economic Analysis, or any successor organization, makes a
				determination that the gross domestic product of the United States has
				decreased for three consecutive quarters; and
							(II)ends on the date
				the Bureau of Economic Analysis, or any successor organization, makes a
				determination that the gross domestic product of the United States has
				increased for two consecutive quarters; and
							(ii)the number of
				loans provided under this subsection prior to such date in the fiscal year
				including such date is at least 30 percent less than the number of such loans
				provided prior to the same point in the previous fiscal year.
						(F)ImplementationThe
				Administrator shall establish a group of at least 250 individuals available to
				carry out activities under this paragraph on any date on which this paragraph
				has effect under subparagraph (E). The Administrator shall provide to such
				group the training necessary to carry out activities under this
				paragraph.
					(G)Application of
				other lawNothing in this
				paragraph shall be construed to exempt any activity of the Administrator under
				this paragraph from the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et
				seq.).
					(H)Authorization of
				appropriationsIn addition to amounts made available to carry out
				this subsection, there are authorized to be appropriated such sums as may be
				necessary to carry out this
				paragraph.
					.
		13.Loans to finance
			 goodwillSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended by adding at the end the following:
			
				(41)GoodwillThe Administrator may not apply an
				application, processing, or approval standard to a loan for the purpose of
				financing goodwill under this subsection, unless such standard applies to all
				loans under this subsection.
				.
		14.Appellate
			 process and ombudsmanThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended—
			(1)by redesignating
			 section 44 as section 45; and
			(2)by inserting after
			 section 43 the following:
				
					44.Appellate
				process and ombudsman
						(a)Appellate
				process
							(1)In
				generalNot later than 270 days after the date of the enactment
				of the Small Business Credit Expansion and Loan Markets Stabilization Act of
				2009, the Administrator shall establish an independent appellate process within
				the Administration. The process shall be available to review material
				determinations made by the Administration that affect a lender or investment
				company that participates or is applying to participate in a program
				administered by the Administration.
							(2)Review
				processIn establishing the
				independent appellate process under paragraph (1), The Administrator shall
				ensure that—
								(A)any appeal of a
				material determination by the Administration is heard and resulting
				recommendations are provided expeditiously; and
								(B)appropriate
				safeguards exist for protecting the appellant from retaliation by
				Administration employees.
								(3)Comment
				periodNot later than 180
				days after the date of the enactment of the Small Business Credit Expansion and
				Loan Markets Stabilization Act of 2009, the Administrator shall provide an
				opportunity for notice and comment on proposed guidelines for the establishment
				of an independent appellate process under this section.
							(b)Agency
				Ombudsman
							(1)EstablishmentNot later than 180 days after the date of
				the enactment of the Small Business Credit Expansion and Loan Markets
				Stabilization Act of 2009, the Administrator shall appoint an ombudsman.
							(2)DutiesThe ombudsman appointed in accordance with
				paragraph (1) shall—
								(A)act as a liaison
				between the Administration and any lender or investment company that
				participates or is applying to participate in a program administered by the
				Administration with respect to a problem such entity may have in dealing with
				the Administration resulting from a material determination made by the
				Administration; and
								(B)ensure that
				safeguards exist to encourage complainants to come forward and preserve
				confidentiality.
								(c)Other
				authorityAn individual
				carrying out the independent appellate process established under subsection (a)
				or the position of ombudsman established under subsection (b) is authorized
				to—
							(1)examine records
				and documents relating to a matter under review pursuant to such subsections;
				and
							(2)initiate the
				review of a matter under such subsections if such individual believes that
				Administration procedures have not been followed as intended with respect to
				such matter, without regard to whether an appeal or complaint has been made.
							(d)Limitations
							(1)In
				generalAn individual
				carrying out the independent appellate process established under subsection (a)
				or the position of ombudsman established under subsection (b) may not, as a
				result of the authority provided under this section—
								(A)make, change, or
				set aside a law, policy, or administrative decision;
								(B)make binding
				decisions or determine rights;
								(C)directly compel an
				entity to implement the recommendations of such individual; or
								(D)accept
				jurisdiction over an issue that is pending in a legal forum.
								(2)Rule of
				constructionActivities
				carried out under this section may not be construed—
								(A)as a formal
				investigation, formal hearing, or binding decision;
								(B)as limiting any
				remedy or right of appeal;
								(C)as affecting any procedure concerning
				grievances, appeals, or administrative matters under law; or
								(D)as a substitute
				for an administrative or judicial proceeding.
								(e)ReportNot later than one year after the date of
				the enactment of the Small Business Credit Expansion and Loan Markets
				Stabilization Act of 2009 and annually thereafter, the Administrator shall
				submit to the Committee on Small Business of the House of Representatives and
				the Committee on Small Business and Entrepreneurship of the Senate a report
				describing and providing the status of appeals made under subsection (a) and
				complaints made under subsection (b).
						(f)DefinitionsIn
				this section, the following apply:
							(1)Material
				determinationThe term material determination
				includes determinations relating to—
								(A)applications for
				payment relating to a loan guarantee; and
								(B)the ability of an
				entity to participate in an Administration loan or investing program.
								(2)Independent
				appellate processThe term independent appellate
				process means a review by an Administration official who does not
				directly or indirectly report to the Administration official who made the
				material determination under
				review.
							.
			15.Extension of
			 recovery and relief loan benefits
			(a)Fee
			 reductionsSection 501 of
			 title V of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5) is amended—
				(1)in subsection (a)
			 by striking September 30, 2010 and inserting September
			 30, 2011; and
				(2)in subsection (c)
			 by striking paragraph (2).
				(b)Economic
			 stimulus lending program for small businessesSection 502(f) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by striking the date 12 months after the date of enactment of
			 this Act and inserting September 30, 2011.
			16.Reduced
			 documentation for business stabilization loansSection 506(a) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by adding at the end the following: In carrying out such
			 program, the Administrator shall establish and utilize a one-page application
			 for loans under this section and shall authorize lenders to utilize the same
			 documentation and procedural requirements for loans under this section as such
			 lenders utilize for other loans of a similar size and type..
		17.Expanded
			 eligibility for business stabilization loansSection 506(c) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by striking but shall not include and all that follows
			 through enactment of this Act.
		18.Increased amount
			 of business stabilization loansSection 506(d) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by striking $35,000 and inserting
			 $50,000.
		19.Extension of
			 business stabilization loansSection 506(j) of title V of division A of
			 the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended by striking September 30, 2010 and inserting
			 September 30, 2011.
		20.SBA secondary
			 market lending authority made permanentSection 509 of title V of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is
			 amended—
			(1)by striking
			 subsection (e); and
			(2)by redesignating
			 subsections (f), (h), and (i) as subsections (e), (f), and (g),
			 respectively.
			21.SBA secondary
			 market lending authority expandedSection 509 of title V of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5), as amended
			 by this Act, is further amended—
			(1)in subsection
			 (c)(1) by adding at the end the following: Such process shall include
			 the designation of each lender participating in a program under section 7(a) of
			 the Small Business Act as a Systematically Important Secondary Market
			 Broker-Dealer for purposes of this section.; and
			(2)in subsection (e),
			 as so redesignated by section 20 of this Act, by adding at the end the
			 following: To the extent that the cost of an elimination or reduction of
			 fees is offset by appropriations, the Administrator shall in lieu of the fee
			 otherwise applicable under this subsection collect no fee or reduce fees to the
			 maximum extent possible..
			22.Increased loan
			 limitsSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is further
			 amended—
			(1)in paragraph
			 (2)(A)—
				(A)in clause
			 (i)—
					(i)by
			 inserting after $150,000 the following: and is less than
			 or equal to $2,000,000; and
					(ii)by
			 striking or at the end;
					(B)in clause (ii) by
			 striking the period at the end and inserting ; or; and
				(C)by adding at the
			 end the following:
					
						(iii)50 percent of the balance of the financing
				outstanding at the time of disbursement of the loan, if such balance exceeds
				$2,000,000.
						;
				and
				(2)in paragraph
			 (3)(A) by striking $2,000,000 and inserting
			 $3,000,000.
			23.Real estate
			 appraisalsSection 7(a)(29) of
			 the Small Business Act (15 U.S.C. 636(a)(29)) is amended—
			(1)in the matter
			 preceding subparagraph (A) by striking a State licensed or certified
			 appraiser and inserting an appraiser licensed or certified by
			 the State in which such property is located;
			(2)in subparagraph
			 (A) by striking $250,000 and inserting $400,000;
			 and
			(3)in subparagraph
			 (B) by striking $250,000 and inserting
			 $400,000.
			24.Additional
			 support for Express Loan ProgramSection 7(a)(18)(B) of the Small Business
			 Act (15 U.S.C. 636(a)(18)(B)) is amended by adding after under
			 subparagraph (A)(i) the following: , except that a lender making
			 a loan under paragraph (31) may not retain any percentage of a fee collected
			 under such subparagraph.
		25.Authorization of
			 appropriationsSection 20 of
			 the Small Business Act (15 U.S.C. 631 note) is amended by inserting after
			 subsection (e) the following:
			
				(f)Fiscal years
				2010 and 2011
					(1)Program
				levelsFor the programs
				authorized by this Act, in each of fiscal years 2010 and 2011 commitments for
				general business loans authorized under section 7(a) may not exceed
				$20,000,000,000.
					(2)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out paragraph (1).
					.
		26.RegulationsAfter an opportunity for notice and comment,
			 but not later than 180 days after the date of the enactment of this Act, the
			 Administrator shall issue regulations to carry out this Act and the amendments
			 made by this Act.
		
